803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CREAD HAGER, Plaintiff-Appellantv.BOBBY DURHAM, ET AL., Defendants-Appellees
No. 86-5189.
United States Court of Appeals, Sixth Circuit.
Sept. 17, 1986.

1
BEFORE:  ENGEL and NORRIS, Circuit Judges;  and COHN, District Judge*

ORDER

2
The plaintiff moves for counsel on appeal from the district court's order dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
At the time he filed his complaint, the plaintiff was a prisoner at the Northpoint Training Center in Burgin, Kentucky.  The defendants are various prison officials.  The complaint alleges that the plaintiff's due process rights were violated regarding a disciplinary committee's decision that the plaintiff was guilty of a major misconduct violation.  A prison guard submitted evidence that he was grabbed by the plaintiff around the neck and shaken.  The plaintiff alleges that the prison guard should not be believed because testimony from other witnesses indicates that the plaintiff never touched the guard.


4
The district court cited Superintendent, Massachusetts Correctional Institution v. Hill, --- U.S. ----, 105 S.Ct. 2768, 2774 (1985) for the rule that a prison disciplinary committee's decision must be supported by some evidence.  The district court then held that the testimony by the prison guard was sufficient.  We agree with the conclusion of the district court.


5
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation